DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.
 
Response to Arguments, Remarks
Applicant is thanked for the remarks and amendment filed August 22, 2022; they have been fully considered.  Inasmuch as the remarks are directed to prior art being maintained, the examiner respectfully responds as follows.
Applicant is thanked for amending Claim 1 and Claim 14 to overcome the Objections noted in the previous office action, rendering the objections moot.
In response to the rejections of claims 1 and 11 – 14 as being obvious over Carlson (US 8,636,565: figures 5c, 6), in view of Katatani et al (US 2003/0094010), Applicant remarks that Claim 1 (has been amended) to recite, inter alia,  the method comprising supplying a supply air stream from a number of condenser units of a control system to a cold aisle of the enclosed space… creating an exhaust stream…returning the exhaust stream … to a warm exhaust channel located separate from the enclosed space, after which the exhaust stream passes into the number of condenser units cooling components of the control system as an exhaust stream… Support for this amendment can be found at paragraphs [0039], [0040], [0051] - [0053], [0072] and FIGS. 1B and 5B2 of the published application…  Neither Carlson, Katatani or any of the previous references provide for such a method.”
Before responding to Applicant’s remarks, the examiner respectfully notes that, in amending the claims to recite “supplying a supply air stream from a number of condenser units 
The examiner respectfully notes that it is well known that direct expansion cooling systems, such as those being claimed, comprise an evaporator coil1 and a condenser coil2, such as disclosed in specification paragraphs [0006, 00027, 00036, and 00067]. 
[00036] If the complete air conditioning equipment is located outside, including the evaporators, the refrigerant/water lines 122 that are used to exchange the refrigerant/water if the evaporators are disposed inside the facility is not needed, which provides another degree of safety to the equipment therein. 
[00067] The air cooling area 830…includes a direct cooling coil 840 filled with a gas for direct expansion, such as R134 gas, over which the filtered air passes, the gas being circulated through a condenser 842 disposed in another area of the condenser unit housing, but still in the external area, outside of the building. 

    PNG
    media_image1.png
    469
    1225
    media_image1.png
    Greyscale

It is well known that air is cooled when it is blown across the evaporator coil, and condenser coils reject the heat (of compression) into atmospheric air when a condenser fan blows outside air over the condenser coils.  
However, what amended Claim 1 discloses is that air is blown across a condenser unit (hot air) and supplied to the cold aisle;
“supplying a supply air stream from a number of condenser components of a control system to a cold aisle of the enclosed space;
returning the exhaust stream out of the hot aisle and into an exhaust pathway…after which the exhaust stream passes into the number of condenser units…”
In the claimed embodiment (fig. 5B2), support is found for “Figure 5(b)2 provides a slightly varied embodiment, in which the cold duct inlets 310-I and warm exhaust outlets 240-O” [00041].  
In an effort of providing compact prosecution and understanding that Applicant is providing cold (not hot) air, the examiner is objecting to the drawings, specifications, and claims, as the system of Figure 5(b)2 lacks an evaporation unit supplying an air stream to a cold aisle, in lieu of rejecting Claims 1,29, 30, and 31 under 35 USC §112(a) as lacking written description, or 35 USC §112(b) as being indefinite.

    PNG
    media_image2.png
    181
    620
    media_image2.png
    Greyscale

However, Applicant is encouraged to call the examiner if the objective is indeed to claim “supplying a (hot) supply air stream from a number of condenser units of a control system to a cold aisle”.

In response to Applicant’s argument that Carlson in view of Katatani et al lacks supplying a supply air stream from a number of condenser units of a control system to a cold aisle of the enclosed space… creating an exhaust stream…returning the exhaust stream … to a warm exhaust channel located separate from the enclosed space, after which the exhaust stream passes into the number of condenser units cooling components of the control system as an exhaust stream:
The examiner respectfully notes that Carlson discloses:
a ducted supply air stream from a number of control units to a cold aisle of an enclosed space,
a plenum (536) exhaust air stream returned from a hot aisle, to a warm exhaust channel
after which the exhaust stream passes into the control system as an exhaust stream.
The proposed modification merely relocates the control unit out of a building ceiling plenum and to a space outdoors of the building, illustrated schematically, below.  The control units still comprise a ducted supply air system and a plenum exhaust (return) air system.
Providing an exteriorly mounted packaged air handling unit is well known in the ventilation arts, and taught below by McGill, III et al (US 5,444,990).  Additionally, please refer to the Art or Record at the end of the office action, for examples of further teachings of exteriorly mounted packaged air handling units.

    PNG
    media_image3.png
    389
    969
    media_image3.png
    Greyscale


Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, since a supply air stream to a cold aisle is provided via an evaporator unit – and not the condenser unit as claimed– the evaporator unit must be shown in figure 5B2, or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings (fig 5A, 5B1) are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "800" has been used to designate the heat expulsion chamber, and “900” been used to designate the air conditioning unit.
The drawings (fig 5B2, 9A, 9B) are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “800” and "900" have both been used to designate the air handling unit.
It is respectfully noted that the portion of the air handling unit labeled “900” is an exhaust (return) air section of the air handling unit.  For support, see exhaust fans Fig 9c: (910).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Abstract Objections
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP §608.01(b) for guidelines for the preparation of patent abstracts.

Specification Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
If it is indeed an evaporator unit – and not the condenser unit – that supplies an air pathway to the cold aisle, please amend the specification to recite wherein element 800 identifies the air conditioning units.  Support is found in paragraph [00039], lines 6 – 7.  Provided below is some of the amendments required, although this is not a complete list:
[00039] Fig. 5(a) illustrates a top view of a portion of a data center or co-location facility 580 according to another embodiment of the present invention. In this embodiment, unlike the embodiment shown in Fig. 1(a)-(c), the [[condenser]] air conditioning units 800 and [[heat expulsion]] exhaust air chamber 9003 are all disposed outside of the exterior walls 582 of the facility, as will be described further herein. There is also additional equipment disposed outside of the exterior walls 582, including evaporation units 590 that feed cooled water along lines 592 to the air conditioning units 800 as described further herein, as well as backup diesel generators 594 for supplying backup power along a transmission line 596 in the case of power outage from remotely supplied power on the national power grid. 
[00040] Fig. 5(b)1 illustrates a cut-away perspective view of an exterior and interior portion (with a 90o rotation for illustrative purposes of the interior portion) of the data center or co-location facility 580, with the exterior wall 582 being explicitly illustrated. Shown are two of the cabinet clusters 590-1A and 590-2A, and the corresponding hot air area containment chambers 210 and cold air ducts 310, which are respectively connected to the warm exhaust outlets 240-0 and cold duct inlets 310-I. The warm exhaust outlets 240-0 and cold duct inlets 310-I connect to [[condenser]] air conditioning units 800 and [[heat expulsion]] exhaust air chamber 900, respectively. 
[00041] Figure 5(b)2 provides a slightly varied embodiment, in which the cold duct inlets 310-I and warm exhaust outlets 240-0 are each at the same level as the [[condenser]] air conditioning units 800 and [[heat expulsion]] exhaust air chamber 900, respectively, and the warm exhaust outlets 240-0 contain a 90o angled area, which allows for better hot air flow into the exhaust air chambers 900. 
[00060] As is illustrated in Figures 5(a) and 5(b)1-2, one [[condenser]] air conditioning unit 800 is paired with one and [[heat expulsion]] exhaust air chamber 900, and each are preferably independently movable. As is further illustrated, the [[condenser]] air conditioning units 800 are built to a size standard that allows for transport along US state and interstate highways. Further, the [[heat expulsion]] exhaust air chamber 900 is preferably sized smaller than the [[condenser]] air conditioning  unit 800, but still having dimensions that allow for transport using a semi- trailer. When transported to the facility 500, the [[condenser]] air conditioning unit 800 is first placed into position, as shown here on posts 588, but other platforms can also be used. As shown in this embodiment, the [[heat expulsion]] exhaust air chamber unit 900 is placed over over the [[condenser]] air conditioning unit 800, though other placements, such as adjacent or below, are also possible. Connections of power conduit, miscellaneous cabling, and water needed for proper operation of the [[condenser]] air conditioning units 800 and [[expulsion]] exhaust air chamber 900 is preferably made using easily attachable and detachable components. 
[00062] Figures 9A-9E provide further details regarding the [[condenser]] air conditioning unit 800 and its paired [[heat expulsion]] exhaust air chamber 900.  In particular, as shown, the air conditioning apparatus includes the [[condenser]] air conditioning unit 800 and its paired heat expulsion chamber 900. The [[heat expulsion]] exhaust air chamber 900 receives heated air, and emits vented air, and the vented air is released into the external environment, while the [[condenser]] air conditioning unit 800 emits cooled air. 
[00063] The [[heat exchange]] exhaust unit 900 contains an exhaust fan 910, controlled by a VFD fan control and I/O signals block 1330 shown in Fig. 10, that emits heat from the heated air as the vented air, thereby allowing return air to pass through a return damper 920, which return damper 920 has a return damper actuator associated therewith. 
[00064] The [[condenser]] air conditioning unit 800 includes an outside air inlet 810, and has associated an outside air damper 812, thereby allowing outside air to pass therein. This outside air damper 812 is preferably coated with a neoprene seal to prevent pollution particles from passing through the damper 812 when in a closed position, as well as contains a spring-loaded mechanism closing lever that will automatically close the outside air damper 812 upon a removal of power, so that outside air is prevented from intake before backup generators 594 have to start, since after a power-grid power failure condition, before the back-up generators start, uninterruptable power supplies will supply building power, giving a period for the outside air damper 812 to close. 
[00065] A filter chamber 820, which includes an air intake area 822 coupled to the [[heat expulsion]] exhaust unit 900 and the outside air inlet 810, is configurable, via the AHU control system 1000, described hereinafter, to receive the [[return]] exhaust air, the outside air, as well as a mixture of the [[return]] exhaust air and the outside air, the filter chamber resulting in filtered air. In a preferred implementation of the filters 824 within the filter chamber 820 are included a MERV 7 screen filter 824A with a MERV 16 bag filter 824B therebehind, which allows replacement of the screen filter 824A without replacement of the bag filter 824B, and vice-versa. 
[00066] The [[condenser]] air conditioning unit 800 includes an air cooling area 830 over which the filtered air passes to create the cooled air. For ease of nomenclature, all of the air within the air cooling area 830 is referred to as filtered air, and only upon emission from the [[condenser]] air conditioning unit is it referred to as cooled air. That notwithstanding, it is understood that along various stages of the air cooling area 830, the filtered air will get progressively cooler in temperature. 
[00067] The air cooling area 830 of the [[condenser]] air conditioning unit 800 includes a direct cooling coil 840 filled with a gas for direct expansion, such as R134 gas, over which the filtered air passes, the gas being circulated through a condenser 842 disposed in another area of the condenser unit housing, but still in the external area, outside of the building. 
[00071] As shown and mentioned previously the [[heat expulsion]] exhaust unit 900 is contained within a first housing, and the [[condenser]] air conditioning unit [[900]] 800 is contained within a second housing.

The disclosure is objected to because of the following informalities: please amend paragraph [00068] as follows:
The air cooling area 830 also includes an indirect cooling coil 850 filled with cooled water over which the filtered air passes, the cooled water being circulated through an evaporation unit 591 [[5904]] also disposed in the external area, via a water line 592 as shown in Figure 5(a).  Optionally, though not shown, another coil that is cooled by a chiller could be included.
Appropriate correction is required.

Claim Objections
In re Claims 1, 29, 30, and 31, the recitation “supplying a supply air stream from a number of condenser units… to a cold aisle” is objected to, as support is not found in the specification for this limitation.  Respectfully, support is found for:
[00067] The air cooling area 830 of the [[condenser]]5 unit 800 includes a direct cooling coil 840 filled with a gas for direct expansion, such as R134 gas, over which the filtered air passes, the gas being circulated through a condenser 842 disposed in another area of the [[condenser unit]] housing, but still in the external area, outside of the building. 
 [00068] The air cooling area 830 also includes an indirect cooling coil 850 filled with cooled water over which the filtered air passes, the cooled water being circulated through an evaporation unit 591[[590]] also disposed in the external area, via a water line 592 as shown in Figure 5(a). Optionally, though not shown, another coil that is cooled by a chiller could be included.
[00070] Also within the air cooling area 830 is a fan 870, shown as a fan array of multiple fans, operable push the filtered air through the air cooling area 830, as well as an outlet damper 880 controllable by an actuator and operable to control an amount of the cooled air delivered from the air cooling area 830. 
A person having ordinary skill in the art would recognize that condenser units generate a stream of hot air that is rejected away from a facility being cooled, and not supplied into a cold aisle.
For purposes of examination, Claim 1 has been understood as if to read:
supplying a supply air stream from a number of evaporator 
cooling electronic equipment as the supply air stream passes from the cold aisle, through the electronic equipment, and to a hot aisle, the cooling of the electronic equipment creating an exhaust stream; 
returning the exhaust stream out of the hot aisle and into an exhaust pathway located above a ceiling of the enclosed space housing the electronic equipment, the exhaust pathway exiting above the ceiling, to a warm exhaust channel located separate from the enclosed space, after which the exhaust stream passes into the number of evaporator evaporator 
For purposes of examination, Claim 29 has been understood as if to read:
wherein the exhaust stream passes from the warm exhaust channel into an exhaust chamber before being delivered to the number of evaporator 
For purposes of examination, Claim 30 has been understood as if to read:
wherein the  exhaust chamber is located outside of the exterior of the building, adjacent to the wall of the building, and elevated from the ground by at least one of the number of evaporator 
For purposes of examination, Claim 31 has been understood as if to read:
wherein the supply air stream passes from the number of evaporator 
Clarification or correction is respectfully requested.


Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 – 14, 29, 30, and 316 are rejected under 35 U.S.C. §103 as being unpatentable over Carlson (US 8,636,565: figures 5c, 6), in view of McGill, III et al (US 5,444,990) 
In re Claims 1, 29, 30, and 31, Carlson discloses a method (fig 6) of controlling an environment within an enclosed space (fig 5C: (538)) within a building (500) (col 17, lns 17 - 27) the method comprising: 
supplying a supply air stream (fig 6: (604)) from a number of evaporator annotated, below) of a control system (col 3, lns 41 - 61, col 15, lns 34 – 35) to a cold aisle (fig 5c: (538)) of the enclosed space through a supply air pathway (“supply air ductwork… terminate in diffusers”) at an elevation that is higher than electronic equipment (fig 5C: (530)) located within the enclosed space; 

    PNG
    media_image4.png
    438
    671
    media_image4.png
    Greyscale

cooling electronic equipment (racks (530)) as the supply air stream passes from the cold aisle (308), through the electronic equipment (320), and to a hot aisle (fig 5c: (540)), the cooling of the electronic equipment creating an exhaust stream (indicated by flow arrows);
returning the exhaust air stream out of the hot aisle (fig 5c: (540)) and into an exhaust pathway (fig 5c: (536)) (col 17, ln 48) located above a ceiling of the enclosed space housing the electronic equipment, after which the exhaust stream passes into the number of evaporator 
controlling a temperature (col 16, lns 54 – 56) of the supply air stream (fig 6: (612)) with the control system based at least in part on a temperature associated with the enclosed space; 
detecting a pressure differential between the hot aisle (“exhaust tube” (540)) of the enclosed space and the cold aisle of the enclosed space (via “tubed extensions that sense pressure in the workspace 538”) with a differential pressure sensor (533a - c) (cols 17, lns 44 – 52); and 
“For example, one tap may be placed in a central portion of (hot aisle) plenum 212, while another may be placed on the workspace (cold aisle) 208 side of a wall separating plenum 212 from workspace 208.  The pressure differential between workspace 208 and plenums 210, 212 may be maintained, for example, at about 20/1000ths of an inch of static pressure, with the slight vacuum on the plenum side” (col 12, lns 36 - 42).
controlling a flow rate of the supply air stream with the control system based at least in part on the pressure differential (col 12, lns 36 - 42), wherein the enclosed space utilizes hot aisle containment to separate the hot aisle from the cold aisle, and further wherein the method includes maintaining pressure so that the supply air stream flows from the cold aisle to the hot aisle to create the return air stream (col 3, lns 55 – 58; col 14, ln 60 – col 15, ln 2; col 17, lns 17 – 52).
Carlson lacks wherein the number of evaporator 
the exhaust pathway exiting above the ceiling to a warm exhaust channel located separate from the enclosed space, after which the exhaust stream passes into the number of evaporator 
the number of evaporator 
However, a method of locating cooling components outside an exterior of a building, adjacent to a wall of the building and elevated from the ground by a support structure is known in the mechanical arts:  provided as evidence is McGill, III et al.
McGill, III et al teaches a method of attaching an exteriorly mounted package air conditioner unit (fig 1: (20)) to a building (22), wherein the unit comprises a supply duct (32) and a return duct (34), the ducts connect to the building air circulation system (not shown) (col 3, lns 55 – 65; col 4, lns 28 – 30); wherein:
an exhaust (return) pathway exiting the building (22) to a warm exhaust (return) channel located separate from the enclosed space (“air ducts connected to the space being cooled” col 1, ln19 – 20), 
after which the exhaust (return) stream passes into a number of evaporator units (fig 5: (58)), such that 

    PNG
    media_image5.png
    359
    621
    media_image5.png
    Greyscale

the number of evaporator units are located outside of the exterior of the building (22), adjacent to a wall of the building, and elevated from the ground by a support structure (26/28/30) (col 3, lns 55 – 59); 
wherein
the exhaust stream passes from the warm exhaust channel (34) into an exhaust chamber (38) before being delivered to the number of evaporator 
wherein the  exhaust chamber (38) is located outside of the exterior of the building (22), adjacent to the wall of the building, and elevated from the ground by at least one of the number of evaporator 
wherein a supply air stream passes from the number of evaporator 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method of Carlson, as taught by McGill, III et al, such that:
the exhaust pathway exits above the ceiling to a warm exhaust channel located separate from the enclosed space, after which the exhaust stream passes into the number of evaporator 
the number of evaporator 
and that
the exhaust stream passes from the warm exhaust channel into an exhaust chamber before being delivered to the number of evaporator 
wherein the  exhaust chamber is located outside of the exterior of the building, adjacent to the wall of the building, and elevated from the ground by at least one of the number of evaporator 
wherein the supply air stream passes from the number of evaporator 
for the benefit of eliminating installation costs incurred by lifting a single-package air conditioner into an attic space, and eliminating subsequent maintenance costs (lifting up fan motors, e.g.).
Claims 2 – 10 have been cancelled by Applicant.
In re Claim 11, Carlson discloses wherein the supplying includes supplying the supply air stream to a cold aisle (fig 5C: (538)) of the enclosed space (500), and further wherein the method includes: 
cooling electronic equipment (530) (col 1, ln 64 – col 2, ln 3), which is present within the enclosed space, with the supply air stream (fig 5C; horizontal flow arrows) by flowing the supply air stream from the cold aisle (538) (col 17, lns 30 – 32), through the electronic equipment (530), and to a hot aisle (540) to generate an exhaust stream (vertical flow arrows) (col 17, lns 21 – 23); and 
fluidly separating the hot aisle from the cold aisle with a partition (col 5, lns 43 – 47: “a wall having multiple openings”) such that the supply air stream flows through the electronic equipment responsive to the pressure differential between the hot aisle and the cold aisle (col 3, lns 23 – 31).  
In re Claim 12, the proposed system has been discussed (In re Claim 11, above), wherein Carlson discloses detecting includes detecting the pressure differential across the partition (col 12, lns 36 – 42; col 17, lns 50 – 52).  
In re Claim 13, the proposed system has been discussed (In re Claim 11, above), wherein Carlson discloses the detecting includes detecting the pressure differential between the cold aisle and the hot aisle (col 3, lns 23 – 31; col 17, 50 – 52 ).
“The sensors 533a-c may be used to control the system 300 in ways like those discussed above for sensors 209, 211 in FIGS. 2A and 2B.”
In re Claim 14, the proposed system has been discussed (In re Claim 11, above), wherein Carlson discloses the returning includes receiving the exhaust stream (fig 5C vertical flow arrows) with an exhaust conduit (540) and providing the exhaust stream to the control system (col 3, lns 23 – 31), via the exhaust conduit, as the return air stream, wherein the exhaust conduit fluidly separates the exhaust stream from the cold aisle (col 3, lns 55 – 58).  
Claim 15 has been cancelled by Applicant
Claims 16 – 28 have been withdrawn as directed to an unelected embodiment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited. Prior art of particular significance includes:
Isobe (JP 2004020043) who discloses an environmental control system for an enclosed space (fig 2: (210)) within a building comprising:
a supply air stream (via (82)) from a cooling component (70) of a control system to the enclosed space (210) through a supply air pathway that enters the building at an elevation (above ceiling (220)) that is higher than elements within the enclosed space,
supplying a supply air stream (via (82)) from a cooling components (70) of a control system to an enclosed space (210) through a supply air pathway (82) that enters the building at an elevation (above ceiling (220)) that is higher than elements within the enclosed space; 
cooling the enclosed space, and creating an exhaust stream; 
returning the exhaust stream out of the enclosed space and into an exhaust pathway (83) located above a ceiling (220) of the enclosed space, 
the exhaust pathway exiting out of the building (at wall (12)), above the ceiling (230), to a warm exhaust channel (14) located separate from the enclosed space (210), after which the exhaust stream passes into the number of condenser units cooling components of the control system as an exhaust stream, such that the number of condenser units cooling components of the control system are located outside of the exterior of the building, adjacent to a wall (12) of the building [0012, 0013];
 controlling a temperature of the supply air stream with the control system based at least in part on a temperature associated with the enclosed space [0007]; 

    PNG
    media_image6.png
    446
    612
    media_image6.png
    Greyscale

Nishida (US 4,738,188) discloses a method of controlling an environment within an enclosed space within a building, the method comprising: 
supplying a supply air stream (figs 32, 33) from a cooling components of a control system to an enclosed space through a supply air pathway (7A) that enters the building at first elevation; 
cooling the enclosed space; 
returning air from the enclosed space into an exhaust pathway (3A) located at a second elevation, the exhaust pathway exiting out of the building, above the ceiling, to a warm exhaust channel located separate from the enclosed space, after which the exhaust stream passes into the number of condenser units cooling components of the control system as an exhaust stream, such that the number of condenser units cooling components of the control system are located outside of the exterior of the building, adjacent to a wall (21) of the building, and elevated from the ground by a support structure (col 8, lns 22 – 24); and

    PNG
    media_image7.png
    562
    518
    media_image7.png
    Greyscale

controlling a temperature of the supply air stream with the control system based at least in part on a temperature associated with the enclosed space (col 7, lns 58 – 66 ); 
Austin (US 5,029,518) teaches a modular clean room wherein 
supplying a supply air stream from a cooling components of a control system (col 4, lns 6 – 13) to an enclosed space (figs 1 – 5: (20)) through a supply air pathway (48, 50) that enters the building at an elevation that is higher than equipment located within the enclosed space; 


    PNG
    media_image8.png
    533
    1260
    media_image8.png
    Greyscale

exteriorly mounted cooling equipment; 
returning the air stream out of the enclosed space and into an exhaust pathway (34) located above a ceiling of the enclosed space, the exhaust pathway exiting out of the building, above the ceiling,
the exhaust pathway comprising a warm exhaust channel (26) located separate from the enclosed space, 
the cooling components of the control system are located outside of the exterior of the building, adjacent to a wall of the building, and 
controlling a flow rate of the supply air stream with the control system based at least in part on the pressure differential, so that the supply air stream flows from the enclosed space into the ceiling plenum create the return air stream (col 1, ln 50 – col 2, ln 2).

Carrier Commercial Unitary systems discloses a packaged air handling “EW” unit configured to be mounted exteriorly of a building, wherein a horizontal supply fan outlet and horizontal return fan inlet are configured for providing ventilation through an exterior building wall.

    PNG
    media_image9.png
    771
    1179
    media_image9.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Evaporator (n): The component in a refrigeration system in which low temperature refrigerant evaporates by absorbing heat from the refrigerated space.  Oxford Dictionary of Mechanical Engineering (2 ed.), Oxford University Press 2019.
        	Direct-expansion evaporator coil (n): a refrigerant coil, usually finned, used to cool or dehumidify air in an air conditioning system,  The refrigerant temperature is lowered as it evaporated by passing through an expansion valve ahead of the coil. Oxford Dictionary of Mechanical Engineering (2 ed.), Oxford University Press 2019.
        
        2 Condenser (n): A heat exchanger in which a substance is changed from its vapour phase to its liquid phase by reducing its temperature to below the saturation temperature.  Oxford Dictionary of Mechanical Engineering (2 ed.), Oxford University Press 2019
        	An ideal (air-standard) refrigeration cycle consisting of four internally reversible processes: isentropic compression (in a compressor) in which the air temperature increases, isobaric cooling in a heat exchanger, isentropic expansion in which the air temperature decreases, and isobaric absorption of heat by a heat exchanger from the refrigerated space.  Oxford Dictionary of Mechanical Engineering (2 ed.), Oxford University Press 2019
        3 Unit 900 contains exhaust fans (910) [0063].
        4 Element 590 is a “cabinet cluster”; figures 5a and 5B2 disclose an evaporation unit 591.
        5 An “air cooling area” that includes a “direct expansion” coil, is an evaporator unit, not a condenser unit.
        6 Claims 2 – 10 and 15 have been cancelled, and Claims 16 – 28 have been withdrawn by Applicant.